 



Exhibit 10.1
RESIGNATION AGREEMENT
     This Resignation Agreement (the “Agreement”) is entered into between
Timothy J. O’Malley (“Mr. O’Malley”) and Medwave, Inc. (“Medwave” or the
“Company”). For purposes of this Agreement, Mr. O’Malley and Medwave are
collectively referred to as the “Parties.” This Agreement is effective on the
Effective Date, as defined below.
     For good and sufficient consideration more fully described below, the
Parties agree to the following terms.
     1. Resignation, Pay and Benefits.
     1.1. Resignation Date. This confirms that Mr. O’Malley has resigned from
all offices he holds at the Company, including without limitation as President
and Chief Executive Officer, effective on September 21, 2006. Mr. O’Malley shall
cease to be an employee of the Company as of September 30, 2006.
     1.2. Severance Pay. Mr. O’Malley shall be paid a lump sum in the amount of
Two Hundred Seventy Thousand Dollars ($270,000.00) (the “Severance Pay”). The
Company shall pay Mr. O’Malley the Severance Pay on October 2, 2006 (the
“Payment Date”).
     1.3. Salary and Vacation Pay. On the Payment Date, the Company shall pay
Mr. O’Malley all remaining Salary due based on his employment to September 30,
2006. The Company shall also pay Mr. O’Malley for 122 hours of vacation time,
which the Parties agree constitutes his balance of unused accrued vacation time
as of September 30, 2006.
     1.4. Dental Insurance. Effective as of the Payment Date, Mr. O’Malley shall
become eligible to receive group dental plan coverage, pursuant to 29 U.S.C. §
1161 et seq. (“COBRA”). Mr. O’Malley’s rights to receive such coverage shall be
subject to the provisions of COBRA. Subject to Mr. O’Malley’s continued
eligibility for COBRA continuation coverage and the following sentence, the
Company shall pay the full premium for such COBRA continuation coverage until
the earlier of: (i) September 30, 2007; or (ii) Mr. O’Malley’s commencement of
other employment pursuant to which he has the right to obtain group dental
insurance coverage that is at least partially paid by his employer. If
Mr. O’Malley remains eligible for COBRA coverage and chooses to continue to
receive such coverage after September 30, 2007, he will be responsible for the
entire cost of the dental care premiums.
     1.5. Medical Insurance. Consistent with the Company’s policies and
practices for Massachusetts-based employees and with the availability of
post-termination group health plan continuation rights under COBRA, the Company
shall reimburse 80% of Mr. O’Malley’s premiums for the personal family medical
insurance policy he currently maintains (the “Premiums”) effective until
September 30, 2007; provided that if prior to September 30, 2007, Mr. O’Malley
commences employment pursuant to which he has the right to obtain group medical
insurance coverage that is at least partially paid by his employer, the
Company’s obligation to reimburse 80% of the Premiums shall expire on the date
such coverage becomes available to him.

 



--------------------------------------------------------------------------------



 



     1.6. Reporting. To assist in administering the foregoing provisions and
Section 5.1 below, Mr. O’Malley shall report to the Company the following in
writing and promptly after he accepts any new employment that is scheduled to
commence before September 30, 2007: (i) the identity of the employer; (ii) his
anticipated start date; (iii) the timing of his earliest eligibility to obtain
group dental plan coverage from such employer; and (iv) the timing of his
earliest eligibility to obtain group medical plan coverage from such employer.
Mr. O’Malley shall also respond fully to any reasonable requests initiated by
the Company for any of the foregoing information.
     1.7. Other Benefits. Except as and to the extent specifically referenced in
this Agreement, and notwithstanding the terms of any other benefits plans,
programs or policies, Mr. O’Malley shall not be entitled to any other fringe
benefits effective after September 30, 2006.
     2. Bonus Payment/Stock Plan.
     2.1. Bonus Payment. In lieu of any payment under any bonus, incentive or
commission plan of the Company, the Company shall pay Mr. O’Malley a lump sum of
One Hundred Thirty-five Thousand Dollars ($135,000.00) (“Bonus Payment”). The
Company shall pay Mr. O’Malley the Bonus Payment on the Payment Date.
     2.2. Stock Plan. For purposes of the Company’s 2002 Amended and Restated
Stock Option Plan, Mr. O’Malley’s resignation shall be deemed a retirement and
Mr. O’Malley will therefore have until December 31, 2006 to exercise stock
options granted to him under said Plan.
     3. Tax Treatment.
     3.1. The Company shall undertake to make deductions, withholdings and tax
reports with respect to payments under this Agreement to the extent that it
reasonably and in good faith determines that it is required to make such
deductions, withholdings and tax reports. Payments under this Agreement shall be
in amounts net of any such deductions or withholdings. Nothing in this Agreement
shall be construed to require the Company to make any payments to compensate
Mr. O’Malley for any adverse tax effect associated with any payments or benefits
or for any deduction or withholding from any payment or benefit.
     4. Return of Property; Non-Competition, Proprietary Information and
Inventions Agreement.
     4.1. Return of Property. Mr. O’Malley confirms that, to the best of his
knowledge, he has returned to the Company all Company property that is in his
possession, custody or control, including, without limitation, computer
equipment, including any laptop computer, software, keys and access cards,
credit cards, files and any documents (including computerized data and any
copies made of any computerized data or software) containing information
concerning the Company, its business or its business relationships (in the
latter two cases, actual or prospective). Mr. O’Malley also commits to deleting
and finally purging any duplicates of files or documents that may contain
Company information from any computer or other device that remains his property
after the end of his employment on September 30, 2006. In the event that
Mr. O’Malley discovers that he continues to retain any such property, he shall
return it to the Company immediately.

2



--------------------------------------------------------------------------------



 



     4.2. Non-Competition, Proprietary Information and Inventions Agreement.
Mr. O’Malley agrees to the terms and conditions of the Non-Competition,
Proprietary Information and Inventions Agreement (“Inventions Agreement”)
incorporated hereto and attached as Exhibit A as if he had entered into them
upon commencement of his employment with the Company, except that this Agreement
supersedes Section 1 of the Inventions Agreement.
     5. Noncompetition.
     5.1. For the period of one (1) year following the Payment Date,
Mr. O’Malley shall not, directly or indirectly, whether as owner, partner,
shareholder, consultant, agent, employee, co-venturer, work for or otherwise
assist or invest in Tensys Medical, Inc., Welch Allyn, Inc. or the Critikon
Division of General Electric Company (the “Competitors”) at or for any location
in the United States or Canada. Mr. O’Malley agrees that the scope of these
restrictions encompasses anywhere in the United States. Notwithstanding the
foregoing, Mr. O’Malley may own up to one percent of the outstanding common
stock of the Competitors. Mr. O’Malley understands that the restrictions set
forth in this Section 4.1 are intended to protect the Company’s interest in its
Confidential Information and established employee, customer and supplier
relationships and goodwill. Mr. O’Malley agrees that such restrictions are
reasonable and appropriate for this purpose.
     6. Nondisparagement.
     6.1. Mr. O’Malley agrees not to make any disparaging statements concerning
the Company or current or former officers, directors, shareholders, employees or
agents. The Company shall instruct the current members of its Board of Directors
not to make disparaging statements about Mr. O’Malley during such persons’
service on its Board of Directors. These nondisparagement obligations shall not
in any way affect Mr. O’Malley’s or any director’s obligation to testify
truthfully in any legal proceeding.
     7. Mutual Releases.
     7.1. Release by Mr. O’Malley. In exchange for the consideration described
in this Agreement, Mr. O’Malley hereby agrees that he, on behalf of himself and
his representatives, agents, estate, heirs and assigns, absolutely and
unconditionally releases, forever discharges, and holds harmless the Company,
its affiliated and related entities, and its current and former directors,
shareholders, officers, employees, attorneys, representatives and/or agents of
the Company both individually and in their official capacities (collectively and
individually the “Company Releasees”), from any and all actions or causes of
action, suits, claims, complaints, contracts, liabilities, agreements, promises,
contracts, torts, debts, damages, controversies, judgments, rights and demands
of any kind and nature, whether existing or contingent, known or unknown
(collectively, “Claims”) that Mr. O’Malley now has, owns or holds, or claims to
have, own or hold, or at any time had, owned or held, or claimed to have had,
owned or held, against any of the Company Releasees. This general release of
Claims includes, without express or

3



--------------------------------------------------------------------------------



 



implied limitation, all Claims against any of the Company Releasees that relate
to Mr. O’Malley’s employment with the Company and all Claims that arise from the
agreement to separate from employment pursuant to this Agreement. This release
further includes, without limitation, all Claims against any of the Company
Releasees based on any federal or state law or regulation concerning employment
or employment discrimination, including those laws or regulations concerning
discrimination on the basis of age (including without limitation the Age
Discrimination in Employment Act); any contract, whether oral or written,
express or implied; any breach of the implied covenant of good faith and fair
dealing, any tort; any claim for defamation or damage to reputation; any Claim
for equity or ownership interest (other than pursuant to Section 2.2); any Claim
for salary or benefits; any Claim for attorney’s fees; and/or any statutory or
common law claims. Mr. O’Malley acknowledges that actions undertaken pursuant to
and in conformance with this Agreement, including without limitation the
separation of his employment, shall not give rise to any Claims. Except to the
extent specifically provided above, Mr. O’Malley is not releasing his rights, if
any, to vested benefits as a terminated employee under the terms of any employee
benefit plan (as defined by the Employee Retirement Income Security Act)
maintained by the Company, including without limitation the Company’s SARSEP
plan, nor is he releasing his rights under this Agreement.
     Mr. O’Malley further agrees that he shall not seek or accept damages of any
nature, other equitable or legal remedies for his own benefit, attorney’s fees,
or costs from any of the Releasees with respect to any Claim released by this
Agreement. As a material inducement to the Company to enter into this Agreement,
Mr. O’Malley represents that he has not assigned to any third party and he has
not filed with any agency or court any Claim released by this Agreement.
     7.2. Release by the Company. In exchange for the consideration described in
this Agreement, the Company, on behalf of itself and its representatives,
agents, estates, heirs, successors and assigns, hereby absolutely and
unconditionally releases, forever discharges and holds harmless Mr. O’Malley and
his estate, heirs and attorneys (the “O’Malley Releasees”), from any and all
Claims that any of them now has, owns or holds, or claims to own or hold, or at
any time had, owned or held, or claimed to have had, owned or held, against any
of the O’Malley Releasees. This general release of Claims includes, without
express or implied limitation, all Claims that relate to Mr. O’Malley’s
employment with the Company. This release further includes, without limitation,
all Claims against any of the O’Malley Releasees based on any contract, express
or implied; any tort; and any statutory or common law Claim. Except to the
extent specifically provided above, nothing herein shall be deemed to release or
waive any right to seek enforcement of the terms of this Agreement or of any
plan, benefit or agreement expressly preserved pursuant to this Agreement. In
addition, nothing herein shall be deemed to release or waive any civil Claims
based on conduct of Mr. O’Malley that satisfies the elements of a criminal
offense (“Excepted Claims”). The Company represents that none of its directors
currently has knowledge of any basis for asserting any Excepted Claims against
Mr. O’Malley.
     7.3. Covenant Not to Sue. Each Party agrees that he or it shall not seek or
accept damages of any nature, other equitable or legal remedies for his or its
own benefit, attorney’s fees or costs with respect to any Claim released by this
Agreement. Each Party represents that he or it has not assigned to any third
party and has not filed with any agency or court any Claim released by this
Agreement.

4



--------------------------------------------------------------------------------



 



     8. Future Cooperation.
     8.1. Mr. O’Malley agrees to cooperate reasonably with the Company
(including its outside counsel) in connection with the contemplation,
prosecution and defense of all phases of existing, past and future litigation or
proceedings before any governmental regulatory body about which the Company
believes Mr. O’Malley may have knowledge or information. Mr. O’Malley also
agrees to cooperate reasonably with the Company (including its outside counsel)
in connection with or in response to any inquiry of the Company by a
governmental regulatory body. Mr. O’Malley further agrees to make himself
available at mutually convenient times during and outside of regular business
hours as reasonably deemed necessary by the Company’s counsel. Mr. O’Malley
agrees to appear without the necessity of a subpoena to testify truthfully in
any legal proceedings or proceedings before a regulatory governmental agency in
which the Company calls him as a witness. The Company shall also reimburse
Mr. O’Malley for any pre-approved reasonable business travel expenses that he
incurs on the Company’s behalf as a result of his litigation and/or regulatory
compliance cooperation services, after receipt of appropriate documentation
consistent with the Company’s business expense reimbursement policy. In
addition, for all time that Mr. O’Malley reasonably expends in cooperation with
the Company pursuant to this Section 8.1, the Company shall compensate
Mr. O’Malley at the rate of $190.00 per hour; provided that Mr. O’Malley’s right
to such compensation shall not apply to time spent in activities that could have
been compelled pursuant to a subpoena, including testimony and related
attendance at depositions, hearings or trials.
     9. Enforcement.
     9.1. Jurisdiction. Mr. O’Malley and the Company hereby agree that the
Superior Court of the Commonwealth of Massachusetts and the United States
District Court for the District of Massachusetts shall have the exclusive
jurisdiction to consider any matters related to this Agreement, including
without limitation any claim for violation of this Agreement. With respect to
any such court action, Mr. O’Malley (i) submits to the jurisdiction of such
courts, (ii) consents to service of process, and (iii) waives any other
requirement (whether imposed by statute, rule of court or otherwise) with
respect to personal jurisdiction or venue.
     9.2. Relief. Mr. O’Malley agrees that it would be difficult to measure any
harm caused to the Company that might result from any breach by him of his
promises set forth in Sections 4, 5, 6 and 8, and that in any event money
damages would be an inadequate remedy for any such breach. Accordingly,
Mr. O’Malley agrees that if he breaches, or propose to breach, any portion of
his obligations under Sections 4, 5, 6 and 8, the Company shall be entitled, in
addition to all other remedies it may have, to an injunction or other
appropriate equitable relief to restrain any such breach, without showing or
proving any actual damage to the Company and without the necessity of posting a
bond. In the event that the Company prevails in any action to enforce
Sections 4, 5, 6 and 8, then Mr. O’Malley also shall be liable to the Company
for attorney’s fees and costs incurred by the Company in enforcing such
provision(s).
     9.3. Enforcement. This Agreement shall be deemed to be made and entered
into in the Commonwealth of Massachusetts, and shall in all respects be
interpreted, enforced and governed under Massachusetts law, without giving
effect to the conflict of laws principles of Massachusetts law. The language of
all parts of this Agreement shall in all cases be construed as a whole,
according to its fair meaning, and not strictly for or against any of the
Parties.

5



--------------------------------------------------------------------------------



 



     10. Agreement With Ms. O’Malley.
     10.1. In addition to any other conditions to the effectiveness of this
Agreement, this Agreement shall not take effect unless Brigitte O’Malley and the
Company enter into a Resignation Agreement.
     11. Severability.
     11.1. Should any provision of this Agreement be declared or be determined
by any court to be illegal or invalid, the validity of the remaining parts,
terms, or provisions shall not be affected thereby and said illegal or invalid
part, term or provision shall be deemed not to be a part of this Agreement.
     12. Time for Consideration; Effective Date.
     12.1. Mr. O’Malley acknowledges that he has been given the opportunity, if
he desired, to consider this Agreement for twenty-one (21) days before executing
it. If Mr. O’Malley does not sign this Agreement and return it to counsel for
the Company so that such counsel receives this Agreement within twenty-one
(21) days of his receipt of this Agreement, this Agreement will not be valid. In
the event that Mr. O’Malley executes and returns this Agreement within less than
twenty-one (21) days, he acknowledges that such decision was entirely voluntary
and that he understood that he had the opportunity to consider this Agreement
for the entire twenty-one (21) day period.
     12.2. The Company acknowledges that for a period of seven (7) days from the
date of Mr. O’Malley’s execution of this Agreement, Mr. O’Malley shall retain
the right to revoke this Agreement by written notice that Medwave receives
before the end of such period, and that this Agreement shall not become
effective or enforceable until the expiration of such revocation period.
     12.3. This Agreement shall become effective on the business day immediately
following the expiration of the revocation period (the “Effective Date”),
provided that Mr. O’Malley does not revoke this Agreement during that revocation
period. If the Company makes any payments to Mr. O’Malley in anticipation of the
effectiveness of this Agreement but this Agreement does not become effective,
Mr. O’Malley shall immediately return any and all such payments to the Company
immediately.
     12.4. Mr. O’Malley acknowledges that he has been advised to discuss all
aspects of this Agreement with his attorney, that he has carefully read and
fully understands all of the provisions of this Agreement, and that he is
voluntarily entering into this Agreement.

6



--------------------------------------------------------------------------------



 



     13. No Transfer.
     13.1. Each Party represents that such Party has not assigned, transferred,
or purported to assign or transfer, to any person or entity, any Claim or any
portion of any Claim or interest therein.
     14. No Reliance.
     14.1. Each Party represents and acknowledges that in executing this
Agreement, such Party has not relied upon any representation or statement made
by any of the other Party’s Releasees with regard to the subject matter, basis
or effect of this Agreement, other than the promises and representations made in
this Agreement.
     15. Binding Nature of Agreement.
     15.1. This Agreement shall be binding upon each of the Parties and upon
their respective representatives, successors and assigns and shall inure to the
benefit of each Party and to their representatives, successors and assigns.
     16. Modification of Agreement.
     16.1. This Agreement may be amended, revoked, changed or modified only upon
a written agreement executed by all Parties. No waiver of any provision of this
Agreement will be valid unless it is in writing and signed by the Party against
whom such waiver is charged.
     17. Entire Agreement.
     17.1. This Agreement sets forth the entire agreement between the Parties
hereto, and fully supersedes any and all prior agreements or understandings
between Mr. O’Malley and the Company, except that: (a) this Agreement shall not
supersede the agreement referenced in Section 4.2 of this Agreement and
(b) nothing in this Agreement shall affect Mr. O’Malley’s SARSEP plan rights.
     17.2. Notwithstanding anything in this Agreement to the contrary,
Mr. O’Malley shall retain indemnification rights he may have under the Company’s
By-Laws.
     18. Authority.
     18.1. Each of the persons executing this Agreement represents and warrants
that he has full power and authority to enter into this Agreement on behalf of
the Party for which he is signing and that each and every provision of this
Agreement that purports to bind or obligate each such Party is a valid and
enforceable obligation of that Party.
     19. Counterparts.
     19.1. This Agreement may be executed in counterparts. Each counterpart when
executed shall have the efficacy of a signed original.

7



--------------------------------------------------------------------------------



 



     This Agreement has been executed as a sealed instrument by the Parties.

        /s/ Timothy J. O’Malley
 
Timothy J. O’Malley   September 22, 2006
 
Date           Then personally appeared before me Timothy O’Malley and stated
that the execution of this Resignation Agreement was his
free act and deed      

 
Notary Public
My commission expires: 12/15/2011 MEDWAVE, INC     By: /s/ Frank A. Katarow
 
Name: Frank A. Katarow
Title: CEO (interim)   September 23, 2006
 
Date           Then personally appeared before me the above signatory and stated
that the execution of this Resignation Agreement was such
signatory’s free act and deed      

 
Notary Public
My commission expires:                                 

8